Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 1 of 18 PageID# 1954



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


   ROBERT DAVID STEELE et al                    )
                                                )
          Plaintiffs,                           )
                                                )
   v.                                           )                    Case 3:17-cv-601-MHL
                                                )
                                                )
   JASON GOODMAN et al                          )
                                                )
          Defendants.                           )
                                                )


              PLAINTIFF, ROBERT DAVID STEELE’S,
        FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
               TO DEFENDANT, JASON GOODMAN
          Plaintiff, Robert David Steele (“Plaintiff”), by counsel, pursuant to Rules 26 and

   34 of the Federal Rules of Civil Procedure (the “Rules”), hereby requests that defendant,

   Jason Goodman (”Goodman”), produce the following documents for inspection and

   copying at the law office of Steven S. Biss, Esquire, 300 West Main Street, Suite 102,

   Charlottesville, Virginia 22903, within the time prescribed by the Rules:



                                   Continued On Next Page




                                               1
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 2 of 18 PageID# 1955



                            DEFINITIONS AND INSTRUCTIONS

           1.      The term “document” shall mean and include all written and graphic

   matter of every kind and description, whether written or produced or transmitted by

   computer, typewriter, printer, photocopier or other machine or by hand, whether in

   printed form or on computer disk, and whether in the actual or constructive possession,

   custody or control of you, including, without limitation, any and all files, records, disks,

   emails, text messages, instant messages, iMessages, direct messages, letters,

   correspondence,     memoranda, notes, statements, transcripts, workpapers, sound

   recordings, cds, dvds, videotapes, charts, reports, books, ledgers, registers, books of

   account, account statements, financial statements, checks, check stubs, deposit receipts,

   and any other written or graphic record of any kind, whether or not such documents are

   claimed to be privileged from discovery on any ground.

           2.      “You” and “your” shall mean the person or entity to whom/which this

   request or subpoena is directed, including his, her, their or its agents, representatives,

   employees, attorneys, experts, investigators, insurers or anyone acting on behalf of the

   foregoing.

           3.      “Person” or “person” means any individual, sole proprietorship,

   partnership (general or limited), limited liability company, limited liability partnership,

   corporation, association, trust or other entity.

           4.      “Relating to” means to refer to, reflect, pertain to, or in any manner be

   connected with the matter discussed.

           5.      “Plaintiff” means Plaintiff, Robert David Steele, including any agent,

   representative or employee of Plaintiff.



                                                  2
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 3 of 18 PageID# 1956



          6.      “Goodman” means Defendant, Jason Goodman, including any agent,

   representative, or employee of Goodman.

          7.      “Negron” means Defendant, Patricia A. Negron, including any agent,

   representative, or employee of Negron.

          8.      “Lutzke” means Defendant, Susan A. Lutzke a/k/a Susan Holmes and/or

   the person known to you as “Queen Tut”, including any agent, representative or

   employee of Lutzke.

          9.      “Identify” or “identification”, when used in reference to a person, means

   to state their full name, their present or last known home and business addressees) and

   their present or last known home and business telephone number(s).          “Identify” or

   “identification”, when used in reference to a document, means to state or specify the type

   of document, e.g. letter, memoranda, etc., its date, its author, signer, addressee, its

   contents, and any other information necessary to identify the document for purposes of an

   interrogatory, request for production of documents or subpoena duces tecum. As an

   alternative to identifying the document, a copy may be attached to your answer. If any

   such document was but is no longer in your possession or subject to your control, state

   what happened to the document. “Identify” or “identification”, when used in reference to

   a communication, representation or discussion, means to state the person(s) to whom

   such communication was made, the medium of communication, e.g., letter, telephone,

   fax, email, etc., the date of such communication, and the subject matter and substance of

   such communication.




                                               3
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 4 of 18 PageID# 1957



          10.      “Describe” means state what is requested to be described, including all

   facts and opinions known and held regarding what is requested to be described, and (I)

   the identity of each person involved or having knowledge of each fact or opinion relating

   to what is described, (II) the identity of each document evidencing the answer given or

   relating to what is disclosed in the answer given, and (III) all relevant or material dates or

   time periods.

          11.      If you consider any document called for by a request for production of

   documents to be privileged from discovery, include in your answer/response a list of the

   documents withheld, identifying each document by date, author, addressee, all recipients,

   all persons who have seen the document, the title and a brief description of the subject

   matter which will allow for a determination whether the document is privileged. Finally,

   you should state the grounds upon which each document is claimed to be privileged.

          12.      The definitions used in the Plaintiffs’ Amended Complaint filed in this

   action [ECF No. 39] are restated and incorporated herein by reference. To the extent of

   any inconsistency, the definitions in the Amended Complaint control.




                                                 4
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 5 of 18 PageID# 1958



                  REQUEST FOR PRODUCTION OF DOCUMENTS

          Plaintiff requests Goodman to produce complete and genuine copies of the

   following:

          UNLESS            OTHERWISE                  NOTED,             THE

   FOLLOWING REQUEST FOR PRODUCTION

   OF DOCUMENTS SEEKS DOCUMENTS AND

   ELECTRONICALLY STORED INFORMATION

   FOR THE TIME PERIOD BETWEEN JUNE 1,

   2017 AND THE PRESENT (the “RELEVANT

   PERIOD”)

          IF GOODMAN HAS NO DOCUMENTS

   RESPONSIVE                    TO           THE         FOLLOWING

   REQUESTS,                  THE             ANSWER              SHOULD

   CLEARLY                STATE               “NONE”           OR         “NO

   DOCUMENTS”.


                                          5
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 6 of 18 PageID# 1959



          1.      For purposes of determining Goodman’s ability to pay punitive damages:

                  a.      Goodman’s most recent financial statement, income and expense

   statement, statement of assets and liabilities, balance sheet, and/or statement of net worth;

                  b.      Any financial statement provided by Goodman to any person,

   including any bank, private lender or credit card company, between January 1, 2014 and

   the present for the purpose of obtaining credit; 1

                  c.      Goodman’s 2016, 2017 and 2018 federal income tax returns,

   together with all accompanying schedules and statements;

                  d.      Paystubs, deposit slips, 1099s, K-1s, bank account statements, or

   similar documents to show Goodman’s income in 2018 and 2019 (year-to-date).

          2.      All bank and brokerage account statements, PayPal statements, checks,

   wire or ACH confirmations, journals, spreadsheets, and other records that evidence, show

   or reflect any donations made by any person to Goodman (or to any account owned or

   maintained by Goodman) or to Crowd Source the Truth (“CSTT”).

          3.      Documents sufficient to identify the members of the CSTT community.

          4.      All bank and brokerage account statements, PayPal statements, checks,

   wire or ACH confirmations, journals, spreadsheets, and other records that evidence,

   demonstrate or show Goodman’s expenditure or disposition of donations received from

   members of the CSTT community.




          1
                 If Goodman no longer has possession of the documents, identify the lender
   or credit company to which he delivered the financial statement.

                                                 6
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 7 of 18 PageID# 1960



           5.     All documents that evidence, constitute, contain or reflect communications

   between Goodman and any member of the CSTT community relating to Plaintiff or this

   action, including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.

           6.     All documents that mention Plaintiff or that are of and concerning

   Plaintiff.

           7.     All documents that mention Cynthia McKinney (“McKinney”) or that are

   of and concerning McKinney.

           8.     Complete copies of all videos made or produced by Goodman that

   mention Plaintiff or that are of and concerning Plaintiff or this action.

           9.     Electronic copies of all videos that mention Plaintiff or that are of and

   concerning Plaintiff or this action, and that were uploaded by Goodman to YouTube or to

   any other website or platform on the Internet.

           10.    Copies of all itineraries, calendars, tickets, receipts, credit card statements,

   emails and other documents that evidence, show, reflect or refer to travel by Goodman

   (alone or with any person) relating to the videos at issue in Plaintiff’s Amended

   Complaint, including lodging, meals and entertainment during any such travel.

           11.    All documents that evidence, constitute, contain or reflect communications

   between Goodman and Negron, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.

           12.    All documents that evidence, constitute, contain or reflect communications

   between Goodman and Lutzke, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.



                                                 7
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 8 of 18 PageID# 1961



          13.        All communications between Goodman and George Webb (“Webb”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          14.        All communications between Goodman and the State of New York

   (including any department of agency thereof) relating to Plaintiff, including, without

   limitation, all emails, text messages, direct messages, iMessages, voicemails, notes,

   memoranda, letters, correspondence, notices, complaints, responses, orders, and any other

   records.

          15.        All communications between Goodman and “Frank Bacon” a/k/a Tyroan

   Simpson (“Bacon”), including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          16.        All communications between Goodman and the person depicted or

   identified   as     “Squidward”   in     the   video   “Squidward      v.     Sponge    Bob”

   [https://www.youtube.com/watch?v=Z0Jqux7GQlI&feature=youtu.be] and in the video

   uploaded to streamable.com [https://streamable.com/zf4vl], including, without limitation,

   all emails, text messages, direct messages, iMessages, voicemails, letters and

   correspondence.

          17.        All communications between Goodman and Ralph O. Davis (“Davis”),

   including, without limitation, all emails, text messages, direct messages, iMessages,

   voicemails, letters and correspondence.

          18.        All   communications     between     Goodman   and        Scott   Creighton

   (“Creighton”), including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.



                                                  8
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 9 of 18 PageID# 1962



             19.      All communications between Goodman and the person depicted or

   identified as “What Big Eyes You Have” in the video “Fyreside Chat With What Big

   Eyes You Have” [https://www.youtube.com/watch?v=sV3bY-4pj4Y&feature=youtu.be],

   including, without limitation, all emails, text messages, direct messages, iMessages,

   voicemails, letters and correspondence.

             20.      All   communications    between    Goodman     and   Jake    Morphonios

   (“Morphonios”) relating to Plaintiff, including, without limitation, all emails, text

   messages, direct messages, iMessages, voicemails, letters and correspondence.

             21.      All communications between Goodman and Elizabeth Beck relating to

   Plaintiff or this action, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

             22.      All communications between Goodman and Jared Beck relating to

   Plaintiff or this action, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

             23.      All communications between Goodman and Quinn Michaels a/k/a Korey

   Atkin or Corey Atkin (“Michaels”) relating to Plaintiff, including, without limitation, all

   emails,     text    messages,   direct   messages,   iMessages,   voicemails,   letters   and

   correspondence.

             24.      All communications between Goodman and Kevin Shipp (“Shipp”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.




                                                  9
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 10 of 18 PageID# 1963



           25.    All communications between Goodman and Ole Dammegard and/or Cody

    Snodgres relating to Plaintiff, including, without limitation, all emails, text messages,

    direct messages, iMessages, voicemails, letters and correspondence.

           26.    All communications between Goodman and Joe Napoli (“Napoli”) relating

    to Plaintiff, including, without limitation, all emails, text messages, direct messages,

    iMessages, voicemails, letters and correspondence.

           27.    All   communications     between       Goodman   and    Field     McConnell

    (“McConnell”) relating to Plaintiff, including, without limitation, all emails, text

    messages, direct messages, iMessages, voicemails, letters and correspondence.

           28.    All communications between Goodman and Douglas Gabriel (“Gabriel”)

    relating to Plaintiff, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.

           29.    All communications between Goodman and the person depicted or

    identified as the “Real Thomas Paine” in the video “The Real Thomas Paine of True

    Pundit Speak Out” [https://www.youtube.com/watch?v=CaVv7_ZFNcs] relating to

    Plaintiff, including, without limitation, all emails, text messages, direct messages,

    iMessages, voicemails, letters and correspondence.

           30.    All communications between Goodman and Tone Vays (“Vays”) relating

    to Plaintiff, including, without limitation, all emails, text messages, direct messages,

    iMessages, voicemails, letters and correspondence.

           31.    All communications between Goodman and Robyn Gritz (“Gritz”) relating

    to Plaintiff, including, without limitation, all emails, text messages, direct messages,

    iMessages, voicemails, letters and correspondence.



                                               10
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 11 of 18 PageID# 1964



           32.     All   communications      between     Goodman      and   Nathan     Stolpman

    (“Stolpman”) relating to Plaintiff, including, without limitation, all emails, text messages,

    direct messages, iMessages, voicemails, letters and correspondence.

           33.     All communications between Goodman and Charles Ortel (“Ortel”)

    relating to Plaintiff, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.

           34.     All communications between Goodman and Harmon Wilfred (“Wilfred”)

    relating to Plaintiff, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.

           35.     All communications between Goodman and Roger Stone (“Stone”)

    relating to Plaintiff, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.

           36.     All communications between Goodman and Jerome Corsi (“Corsi”)

    relating to Plaintiff, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.

           37.     All communications between Goodman and David Hawkins (“Hawkins”)

    relating to Plaintiff, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.

           38.     All communications between Goodman and Scott Bennett (“Bennett”)

    relating to Plaintiff, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.




                                                 11
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 12 of 18 PageID# 1965



              39.      All communications between Goodman and Larry Klayman (“Klayman”)

    relating to Plaintiff or this action, including, without limitation, all emails, text messages,

    direct messages, iMessages, voicemails, letters and correspondence.

              40.      All communications between Goodman and Angela Power-Disney

    (“Power-Disney”) relating to Plaintiff or this action, including, without limitation, all

    emails,     text    messages,   direct   messages,   iMessages,    voicemails,   letters   and

    correspondence.

              41.      All communications between Goodman and Bill Binney (“Binney”)

    relating to Plaintiff, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.

              42.      All communications between Goodman and Max Egan (“Egan”) relating

    to Plaintiff, including, without limitation, all emails, text messages, direct messages,

    iMessages, voicemails, letters and correspondence.

              43.      All communications between Goodman and William F. Kernan

    (“Kernan”) relating to Plaintiff, including, without limitation, all emails, text messages,

    direct messages, iMessages, voicemails, letters and correspondence.

              44.      All communications between Goodman and David Icke (“Icke”) relating

    to Plaintiff or this action, including, without limitation, all emails, text messages, direct

    messages, iMessages, voicemails, letters and correspondence.

              45.      All communications between Goodman and William McGill (“McGill”)

    relating to Plaintiff or this action, including, without limitation, all emails, text messages,

    direct messages, iMessages, voicemails, letters and correspondence.




                                                   12
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 13 of 18 PageID# 1966



           46.    All documents that evidence, constitute, contain or reflect communications

    between Negron and any member of the CSTT community.

           47.    All documents that evidence, constitute, contain or reflect communications

    between Lutzke and any member of the CSTT community.

           48.    All notes, memoranda and other records of conversations between

    Goodman and Negron.

           49.    All notes, memoranda and other records of conversations between

    Goodman and Lutzke.

           50.    Records of all telephone calls made by Goodman to Negron from any cell

    phone, smart phone, iPad, media device, land line, or computer.

           51.    Records of all telephone calls received by Goodman from Negron on any

    cell phone, smart phone, iPad, media device, land line or computer.

           52.    Records of all text messages sent by Goodman to Negron from any cell

    phone, smart phone, iPad, Blackberry or other device.

           53.    Records of all text messages received by Goodman from Negron.

           54.    Records of all telephone calls made by Goodman to Lutzke from any cell

    phone, smart phone, iPad, media device, land line, or computer.

           55.    Records of all telephone calls received by Goodman from Lutzke on any

    cell phone, smart phone, iPad, media device, land line or computer.

           56.    Records of all text messages sent by Goodman to Lutzke from any cell

    phone, smart phone, iPad, Blackberry or other device.

           57.    Records of all text messages received by Goodman from Lutzke.




                                               13
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 14 of 18 PageID# 1967



           58.    Complete copies of all audio-recordings of conversations between and

    among Goodman, Negron and Lutzke.

           59.    All documents relating to Lutzke’s credibility or bias and the reasons that

    she would not do a public show with Goodman, including the “pictures” or “(d) pics”

    referenced by Lutzke in the following comment:




           60.    A copy of any resume or CV for Goodman.

           61.    A list of all Twitter, YouTube, Facebook, Patreon, Periscope, Google Plus,

    Bitchute and/or Tinder accounts created, maintained or used by Goodman.

           62.    A list of all websites owned and/or operated by Goodman.

           63.    Any documents that identify the subscribers to the following YouTube

    channels:




                                              14
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 15 of 18 PageID# 1968



              https://www.youtube.com/channel/UC8Cl9QaRtuW9CNjP7pP4BBQ;
              (“Jason Goodman”)

              https://www.youtube.com/channel/UC6e48gru_N9w-tyqMCrI9Qw
              (“Crowdsource The Truth 2”

              https://www.youtube.com/user/21c3D
              (“21c3D”)

              “Crazy Dave’s Insane-a-torium”.

              64.      All communications between Goodman and any subscriber to the “Jason

    Goodman” YouTube channel relating to Plaintiff, including, without limitation, all

    emails,     text    messages,   direct   messages,   iMessages,   voicemails,   letters   and

    correspondence.

              65.      All communications between Goodman and any subscriber to the

    “Crowdsource The Truth 2” YouTube channel relating to Plaintiff, including, without

    limitation, all emails, text messages, direct messages, iMessages, voicemails, letters and

    correspondence.

              66.      All communications between Goodman and any subscriber to the “21c3D”

    YouTube channel relating to Plaintiff, including, without limitation, all emails, text

    messages, direct messages, iMessages, voicemails, letters and correspondence.

              67.      Copies of all tweets, retweets, replies, likes, shares, comments, posts,

    blogs, photographs, videos, messages or written content of any kind or nature posted by

    Goodman (or by any person acting at her direction) at any time on Twitter, Facebook,

    YouTube, or any other social media network or platform that mention Plaintiff or that are

    of and concerning Plaintiff.




                                                   15
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 16 of 18 PageID# 1969



            68.    Copies of all tweets, retweets, replies, likes, shares, comments, posts,

    blogs, photographs, videos, messages or written content of any kind or nature posted by

    Goodman (or any person acting at her direction) at any time on Twitter, Facebook,

    YouTube, or any other social media network or platform that mention Negron or Lutzke

    or that are of and concerning Negron or Lutzke.

            69.    Any calendar or day-timer, written or electronic.

            70.    All documents received by Goodman from any third-party, whether in

    response to a subpoena duces tecum or otherwise, that relate to the allegations in

    Plaintiff’s Amended Complaint and/or that support any answer or defense to the

    allegations in Plaintiff’s Amended Complaint.

            71.    Any and all documents that evidence, demonstrate or show that Plaintiffs,

    or either of them, committed “felony charity fraud” or “tax fraud” or “fraud” of any other

    kind.

            72.    Any and all documents that evidence or prove the following statements in

    Goodman’s answer [ECF No. 44] to Plaintiff’s Amended Complaint:




            73.    Any and all documents that evidence or prove that Plaintiff has conspired

    with Lutzke and/or D. George Sweigert (“Sweigert”) to harass or disrupt Goodman’s

    business, personal life, reputation, and/or to chill Goodman’s journalistic investigations.

            74.    All emails sent by Goodman from jason@21stcentury213d.com that

    mention Plaintiff or this action.


                                                 16
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 17 of 18 PageID# 1970



           75.    All documents that evidence, constitute, show or reflect any litigation hold

    imposed by Goodman or any effort by Goodman to preserve and protect documents and

    electronically-stored information, including, without limitation, documents that

    corroborate the representations in Goodman’s April 18, 2019 email that “All electronic

    documents I have created for more than a decade are stored. I do not deliberately delete

    things.”



           THESE REQUESTS ARE CONTINUING IN NATURE AS

    PROVIDED FOR IN THE RULES.

           PLAINTIFF          HEREBY          REQUESTS           THAT        GOODMAN

    SUPPLEMENT HIS DISCOVERY RESPONSES IMMEDIATELY

    UPON         RECEIPT         OF     ADDITIONAL              DOCUMENTS              AND

    INFORMATION.


    DATED:        May 15, 2019


                                 ROBERT DAVID STEELE
                                 EARTH INTELLIGENCE NETWORK



                                 By:    /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:      (804) 501-8272
                                        Facsimile:      (202) 318-4098
                                        Email:          stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs


                                               17
Case 3:17-cv-00601-MHL Document 113-1 Filed 05/15/19 Page 18 of 18 PageID# 1971



                               CERTIFICATE OF SERVICE

           I hereby certify that on May 15, 2019 a copy of the foregoing was served

    electronically in PDF via email on Defendant Goodman, and a copy was also emailed to

    counsel for Defendant, Patricia A. Negron, and Defendant Lutzke.




                                By:     /s/Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:      (804) 501-8272
                                        Facsimile:      (202) 318-4098
                                        Email:          stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs




                                              18
